Case 20-12807-CSS   Doc 260-1   Filed 12/16/20   Page 1 of 37




                       EXHIBIT A

        First Amendment to Asset Purchase Agreement
Case 20-12807-CSS   Doc 260-1   Filed 12/16/20   Page 2 of 37
Case 20-12807-CSS   Doc 260-1   Filed 12/16/20   Page 3 of 37
Case 20-12807-CSS   Doc 260-1   Filed 12/16/20   Page 4 of 37
Case 20-12807-CSS   Doc 260-1   Filed 12/16/20   Page 5 of 37
Case 20-12807-CSS   Doc 260-1   Filed 12/16/20   Page 6 of 37
Case 20-12807-CSS   Doc 260-1   Filed 12/16/20   Page 7 of 37
              Case 20-12807-CSS              Doc 260-1        Filed 12/16/20        Page 8 of 37




              AMENDMENT OF LAND AND BUILDING LEASE AGREEMENT

       THIS AMENDMENT OF LAND AND BUILDING LEASE AGREEMENT (this
“Amendment”) dated effective as of [_______________], 202[_] (the “Effective Date”) is made
by and between [                   ], a [              ] (“Landlord”), and FRIENDLY’S
RESTAURANTS, LLC, a Delaware limited liability company (“Tenant”), with reference to the
following recitals.

                                                  RECITALS

       A.     Landlord is the current holder of the landlord’s interest, and Tenant is the current
holder of the tenant’s interest, under that certain Land and Building Lease Agreement dated
December 13, 2001 (as amended and assigned, the “Lease”).

        B.      Landlord and Tenant desire to further amend the Lease as more particularly set
forth herein effective as of the Effective Date.

        NOW THEREFORE, in consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

                                               AMENDMENT

       1.     Recitals; Capitalized Terms. The Recitals set forth above are incorporated herein
by reference. All capitalized terms used herein, unless otherwise defined, shall have the same
meaning as given in the Lease.

         2.     Term. The Primary Term of the Lease currently expires on December 31, 2021.
Notwithstanding anything to the contrary set forth in Section 3 of the Lease, the Primary Term of
the Lease is hereby extended to [_______________]. 1 Subject to the provisions of the Lease,
Tenant has four (4) Extension Periods of five (5) years remaining. Notwithstanding the foregoing,
Landlord and Tenant acknowledge and agree that if Tenant exercises its right to extend the term
of the Lease for the Third Extension Period, the Lease with respect to Store 982 located in
Gettysburg, PA (“Store 982”) (and only with respect to Store 982) shall terminate on the date that
is four (4) years and eleven (11 months) after the commencement of such Extension Period. 2

        3.       Individual Store Rent.

                 a.     Effective as the Effective Date, the Individual Store Rents for each of the
Properties shall be as set forth on Exhibit A attached hereto and made a part hereof. For
clarification, the only Properties remaining as of the Effective Date are those set forth on Exhibit
A and the Base Monthly Rent as of the Effective Date of this Amendment through the first (1st)
anniversary of the Effective Date of this Amendment is $45,812.09.
1
 Note to Draft: Date to be inserted should be the last day of the month 15 years after the Effective Date.
2
 Note to Draft: Extending the remaining term for Store 982 for an additional 15 years, coupled with the cumulative
20-year option periods will likely subject the lease to Pennsylvania realty transfer tax (which is imposed on leases
with terms over 30 years). As such, the truncated 4th renewal term for this store is the maximum term.
                                                         1
               Case 20-12807-CSS               Doc 260-1         Filed 12/16/20         Page 9 of 37




                  b.       Section 5 of the Lease is hereby deleted in its entirety and replaced with the
following:

                 “On each Adjustment Date, Base Monthly Rent shall be increased by two
         percent (2%). The new Base Monthly Rent shall be payable in advance in
         consecutive monthly installments on the first (1st) day of each month until the next
         Adjustment Date, or the expiration of the term, as the case may be. Landlord’s
         delay or the failure of Landlord, beyond the commencement of any Adjustment
         Date, in computing or billing for these adjustments will not impair the continuing
         obligation of tenant to pay the rent adjustments.”

Notwithstanding anything to the contrary set forth in the Lease, from and after the Effective Date,
“Adjustment Date” as used in the Lease shall mean, as the case may require, the first (1st)
anniversary of the Effective Date and each anniversary thereafter during the Primary Term (as
extended hereby); provided, however, that if the Effective Date is other than the first (1st) day of
the month, then “Adjustment Date” shall mean, as the case may require, the first (1st) day of the
first (1st) month occurring after the first (1st) anniversary of the Effective Date and each anniversary
thereafter during the Primary Term (as extended hereby). For illustration purposes only, if the
Effective Date is January 8, 2021, then the first (1st) Adjustment Date will be February 1, 2022,
and subsequent Adjustment Dates shall be each and every February 1st thereafter during the
Primary Term. Base Monthly Rent during any remaining Extension Period shall be determined
pursuant to Section 4.3 of the Lease.

               c.     Notwithstanding anything to the contrary set forth in the Lease, Base
Monthly Rent for the months of [Scenario A: January, February, March, April and May 2021 /
Scenario B: February, March, April and May 2021 and January 2022] 3 shall be abated at a rate of
one hundred percent (100%) (collectively, the “Abated Rent”); provided, however, that (i) all
Additional Rent due under the Lease during such abatement period shall continue to be paid by
Tenant in accordance with the terms of the Lease, (ii) the Abated Rent is strictly conditioned upon
the timely performance of Tenant’s obligations under the Lease and (iii) if an Event of Default
occurs under the Lease (beyond any applicable notice and cure period) (A) any abatement set forth
in this Section 3(c) for any period from and after the date of such Event of Default shall
immediately cease and Tenant shall be obligated to pay Base Monthly Rent as set forth in the
Lease without abatement, and (B) the entire cumulative amount of Abated Rent applied through
the date such Event of Default shall be immediately due and payable to Landlord.

        4.      Option to Terminate. Notwithstanding anything to the contrary set forth in the
Lease, Tenant shall have the right, after the second (2nd) anniversary of the Effective Date, to
terminate the Lease with respect to Store 62 located in Palmer, MA (“Store 62”) (and only with
respect to Store 62) effective upon the third (3rd) anniversary of the Effective Date (the
“Termination Date”) provided and on the condition that (a) Tenant delivers to Landlord no later
than sixty (60) days prior to the second (2nd) anniversary of the Effective Date (i) written notice of
Tenant’s election to exercise the foregoing termination right (the “Termination Notice”), and (ii)
original, executed counterparts of the Amendment to Lease set forth in Exhibit B attached hereto

3
  Note to Draft: If the Effective Date is prior to January 1, 2021, Scenario A in bracketed provision to be inserted; if
the Effective Date is on or after January 1, 2021, Scenario B in bracketed provision to be inserted.
                                                           2
            Case 20-12807-CSS           Doc 260-1      Filed 12/16/20      Page 10 of 37




and the Termination of Memorandum of Lease set forth in Exhibit C attached hereto, and (b) no
Event of Default under the Lease exists as of the date of Tenant’s delivery of the Termination
Notice or on the Termination Date. Tenant shall surrender Store 62 to Landlord on the Termination
Date in the condition required under the Lease. Subject to the provisions of this Section 4, upon
the Termination Date, Tenant shall be released of all obligations and liabilities under the Lease
with respect to Store 62 (but only with respect to Store 62) arising from and after the Termination
Date; provided, however, that such release shall specifically exclude those obligations which
accrued or arose prior to the Termination Date (including, without limitation, accrued rent, if any,
due under the Lease and accrued real property taxes) and those obligations and indemnifications
that survive expiration or termination of the Lease. Notwithstanding delivery of the Termination
Notice, Tenant shall perform all of its obligations with respect to Store 62 as and when required
under the Lease up to the Termination Date. If Tenant fails to timely deliver the Termination
Notice as set forth in this Section 4, or if an Event of Default exists either as of the date of Tenant’s
delivery of the Termination Notice or on the Termination Date, and such Event of Default remains
uncured after the expiration of the applicable cure period as set forth in the Lease, Tenant shall be
deemed to have irrevocably waived such termination right, and any prior exercise thereof or
attempted future exercise thereof shall be null and void.

        5.     Guaranty. As a condition to the effectiveness of this Amendment, upon the
Effective Date, Tenant shall have delivered to Landlord a Guaranty executed by Amici Partners
Group, LLC, a Texas limited liability company, on terms no less favorable than as set forth in that
certain Guaranty of Lease dated April 12, 2012 and otherwise in form and substance reasonably
acceptable to Landlord.

       6.      Effect of Amendment. Except as modified herein, the terms and conditions of the
Lease shall remain unmodified and continue in full force and effect. In the event of any conflict
between the terms and conditions of the Lease and this Amendment, the terms and conditions of
this Amendment shall prevail.

        7.      Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original. The counterparts shall together constitute but one
agreement. Any signature on a copy of this Amendment or any document necessary or convenient
thereto sent electronically or via facsimile shall be binding upon transmission and the electronic
or facsimile copy may be utilized for the purposes of this Amendment.

        8.     Incorporation. This Amendment is incorporated into the Lease by reference and
all terms and conditions of the Lease (except as expressly modified herein) are incorporated into
this Amendment by reference.



                          [Remainder of Page Left Intentionally Blank]




                                                   3
         Case 20-12807-CSS     Doc 260-1    Filed 12/16/20   Page 11 of 37




       IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
and year first above written.


                                            LANDLORD:

                                            [                     ],
                                            a [___________________]


                                            By:
                                            Name:
                                            Title:

                                            TENANT:

                                            FRIENDLY’S RESTAURANTS, LLC,
                                            a Delaware limited liability company


                                            By:
                                            Name:
                                            Title:




                                        4
         Case 20-12807-CSS          Doc 260-1      Filed 12/16/20   Page 12 of 37




                                          Exhibit A

                                    Individual Store Rents



Count   Store #                 Address                       Revised Individual Store Rent
                                                              Monthly                Annual
  1        62         1519 N. Main Street, Palmer, MA        $4,166.67             $50,000.00
  2       664     304 Mountain Avenue, Hackettstown, NJ      $5,000.00             $60,000.00
  3       814         748 GAR Highway, Swansea, MA           $6,168.00             $74,016.00
  4       832        1811 Boston Road, Springfield, MA       $8,575.75            $102,909.00
  5       870         841 Dalton Avenue, Pittsfield, MA      $7,396.00             $88,752.00
  6       982      445 Steinwehr Avenue, Gettysburg, PA      $6,229.75             $74,757.00
  7      1232       10 Washington Street, Attleboro, MA      $8,275.92             $99,311.00




                                               5
            Case 20-12807-CSS         Doc 260-1     Filed 12/16/20     Page 13 of 37




                                            Exhibit B


     Form of Amendment and Partial Termination of Land and Building Lease Agreement

                    AMENDMENT AND PARTIAL TERMINATION OF
                     LAND AND BUILDING LEASE AGREEMENT

       THIS AMENDMENT AND PARTIAL TERMINATION OF LAND AND
BUILDING LEASE AGREEMENT (this “Amendment”) dated effective as of [____________],
202[    ] (the “Effective Date”) is made by and between [    ], a [               ]
(“Landlord”), and FRIENDLY’S RESTAURANTS, LLC, a Delaware limited liability company
(“Tenant”), with reference to the following recitals.

                                           RECITALS

       A.     Landlord is the current holder of the landlord’s interest, and Tenant is the current
holder of the tenant’s interest under that certain Land and Building Lease Agreement dated
December 13, 2001 (as amended, the “Lease”).

       B.       The Lease provides that Landlord leases to Tenant and Tenant leases from Landlord
those certain real properties together with all improvements thereon and appurtenances thereunto
belonging, which real properties are identified on the “Property List,” attached to the Lease as
Exhibit “A”.

        C.      Landlord and Tenant desire to amend the Lease as more particularly set forth herein
effective as of the Effective Date.

        NOW THEREFORE, in consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

                                        AMENDMENT

       1.      The Recitals set forth above are incorporated herein by reference.

      2.      All capitalized terms used herein, unless otherwise defined, shall have the same
meaning as given in the Lease.

      3.      Exhibit “A” of the Lease is hereby amended to remove the property set forth on
Schedule 1 attached hereto (the “Premises”) from the “Property List”.

       4.     The Base Monthly Rent is hereby reduced by [___________________] and
[__]/100ths Dollars ($[            ]).

       5.      Effective as of the Effective Date, the Lease is hereby terminated with respect to
the Premises (and only the Premises) and is of no further force or effect. Upon such termination,

                                                6
           Case 20-12807-CSS          Doc 260-1      Filed 12/16/20     Page 14 of 37




Landlord and Tenant shall be released from all obligations and liabilities under the Lease with
respect to the Premises (and only the Premises) arising from and after the Effective Date; provided,
however, that such release shall specifically exclude those obligations which accrued or arose prior
to the Termination Date (including, without limitation, accrued rent, if any, due under the Lease,
accrued real property taxes) and those obligations and indemnifications that survive expiration or
termination of the Lease.

       6.       Except as specifically amended herein, all terms and conditions of the Lease shall
remain in full force and effect. Landlord’s execution of this Amendment shall in no way be deemed
a waiver of Landlord’s rights or remedies under the Lease with respect to any defaults (if any) by
Tenant not specifically addressed in this Amendment.

        7.      This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original. The counterparts shall together constitute but one agreement. Any
signature on a copy of this Amendment or any document necessary or convenient thereto sent
electronically or via facsimile shall be binding upon transmission and the electronic or facsimile
copy may be utilized for the purposes of this Amendment.



       [Remainder of Page Left Intentionally Blank]




                                                 7
         Case 20-12807-CSS     Doc 260-1    Filed 12/16/20   Page 15 of 37




       IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
and year first above written.


                                            LANDLORD:

                                            [                     ],
                                            a [___________________]


                                            By:
                                            Name:
                                            Title:

                                            TENANT:

                                            FRIENDLY’S RESTAURANTS, LLC,
                                            a Delaware limited liability company


                                            By:
                                            Name:
                                            Title:




                                        8
        Case 20-12807-CSS   Doc 260-1   Filed 12/16/20   Page 16 of 37




                              SCHEDULE 1

                                PREMISES

Count   Store #                            Address
  1       62                    1519 N. Main Street, Palmer, MA




                                    9
           Case 20-12807-CSS        Doc 260-1      Filed 12/16/20    Page 17 of 37




                                          Exhibit C

                        Form of Termination of Memorandum of Lease

Recording requested by, and
After recording return to:

_____________________
_____________________
_____________________
_____________________




                    TERMINATION OF MEMORANDUM OF LEASE
      THIS TERMINATION OF MEMORANDUM OF LEASE (this “Termination”) is
made and entered into as of [______________], 202[__] (the “Effective Date”) by and between
[_______________], a [_______________] (“Landlord”), and FRIENDLY’S RESTAURANTS,
LLC, a Delaware limited liability company (“Tenant”), who agree as follows:

                                         RECITALS

       WHEREAS, Landlord is the owner of that certain real property, together with all
improvements thereon and appurtenances thereunto belonging, the legal description of which is
attached hereto and incorporated herein as Exhibit “A,” commonly known as 1519 N. Main Street,
Palmer, MA (the “Premises”);

       WHEREAS, Landlord, as successor-in-interest to Realty Income Corporation, and Tenant,
as successor-in-interest to Friendly Ice Cream Corporation, are parties to that certain Land and
Building Lease Agreement dated December 13, 2001 (as amended, the “Lease”) with respect
multiple parcels of real property including, but not limited to, the Premises;

      WHEREAS, a memorandum of the Lease with respect to the Premises was recorded on
[_______________], in Book [_____], Page [_____] in the Office of the [_______________], (the
“Memorandum”); and

       WHEREAS, Landlord and Tenant have agreed to amend the Lease to terminate the Lease
with respect to the Premises (and only the Premises) as of the Effective Date, and in connection
therewith, Landlord and Tenant desire to terminate the Memorandum.

       NOW THEREFORE, in consideration of the mutual agreements, promises and covenants
contained herein, and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, intending to be legally bound, the parties agree as follows:


                                              10
           Case 20-12807-CSS         Doc 260-1      Filed 12/16/20    Page 18 of 37




       1.      Incorporation of Recitals. The aforesaid Recitals are incorporated herein by
reference as though they were set forth at length herein.
        2.      Termination of Memorandum. The Memorandum is hereby terminated, effective
as of the Effective Date.
        3.      Binding Effect. This Termination shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
        4.     Execution in Counterparts. This Termination may be executed in any number of
counterparts, each of which shall be considered an original, but all of which shall together
constitute one and the same instrument.




                           [SIGNATURES ON FOLLOWING PAGE]




                                               11
           Case 20-12807-CSS        Doc 260-1       Filed 12/16/20   Page 19 of 37




        IN WITNESS WHEREOF, the parties hereto have executed this Termination as of the
date first set forth above.

                                           LANDLORD:

                                           [________________],
                                           a [________________]


                                           By:
                                           Name:
                                           Title:




STATE OF ____________________                       :
                                                    :
COUNTY OF ____________________                      :



       ON THIS, the [_____] day of [___________], 202[__], before me, the undersigned officer,
a Notary Public, personally appeared [______________], who acknowledged himself to be the
[______________] of [__________________], a [________________], and further
acknowledged that he/she, as such officer and being authorized to do so, executed the foregoing
instrument as the act and deed of the company, acting in such capacity for the purposes therein
contained by signing the name of the company by himself/herself as such officer.
       IN WITNESS WHEREOF, I hereunto set my hand and official seal.



                             ___________________________________
                                         Notary Public



My Commission Expires:




                                              12
           Case 20-12807-CSS         Doc 260-1       Filed 12/16/20   Page 20 of 37




                                            TENANT:

                                            FRIENDLY’S RESTAURANTS, LLC,
                                            a Delaware limited liability company


                                            By:
                                            Name:
                                            Title:



STATE OF ____________________                        :
                                                     :
COUNTY OF ____________________                       :



        ON THIS, the [_____] day of [___________], 202[__], before me, the undersigned officer,
a Notary Public, personally appeared [______________], who acknowledged himself to be the
[______________] of Friendly’s Restaurants, LLC, a Delaware limited liability company, and
further acknowledged that he/she, as such officer and being authorized to do so, executed the
foregoing instrument as the act and deed of the company, acting in such capacity for the purposes
therein contained by signing the name of the company by himself/herself as such officer.
       IN WITNESS WHEREOF, I hereunto set my hand and official seal.



                             ___________________________________
                                         Notary Public



My Commission Expires:




                                               13
Case 20-12807-CSS   Doc 260-1    Filed 12/16/20   Page 21 of 37




                       EXHIBIT A

                     Legal Description




                            14
Case 20-12807-CSS   Doc 260-1   Filed 12/16/20   Page 22 of 37
                 Case 20-12807-CSS               Doc 260-1         Filed 12/16/20          Page 23 of 37




        OMNIBUS AMENDMENT OF LAND AND BUILDING LEASE AGREEMENTS

       THIS OMNIBUS AMENDMENT OF LAND AND BUILDING LEASE
AGREEMENT (this “Amendment”) dated effective as of [_______________], 202[_] (the
“Effective Date”) is made by and between [    ], a [           ] (“Landlord”), and
FRIENDLY’S RESTAURANTS, LLC, a Delaware limited liability company (“Tenant”), with
reference to the following recitals.

                                                        RECITALS

        A.      Landlord is the current holder of the landlord’s interest, and Tenant is the current
holder of the tenant’s interest, under those certain Land and Building Lease Agreement dated
August 30, 2007 (as the same may have been amended and assigned, each a “Lease”, and
collectively, the “Leases”) for certain real properties, which real properties are more particularly
identified on Exhibit A attached hereto (collectively, the “Properties”).

        B.      Landlord and Tenant desire to further amend the Leases as more particularly set
forth herein effective as of the Effective Date.

        NOW THEREFORE, in consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

                                                     AMENDMENT

       1.     Recitals; Capitalized Terms. The Recitals set forth above are incorporated herein
by reference. All capitalized terms used herein, unless otherwise defined, shall have the same
meaning as given in the Leases.

       2.      Term. Notwithstanding anything to the contrary set forth in Section 3 of the
Leases, the Primary Term of each Lease other than the Lease for Store 1082 located in Williston,
VT (“Store 1082”), the Lease for Store 1237 located in Lebanon, PA (“Store 1237”), and the
Lease for Store 7689 located in Orlando, FL (“Store 7689”), is hereby extended as to
[__________________]. 1 For purposes of clarity, the expiration of the Primary Term for Store
1082 shall remain September 30, 2027, the expiration of the Primary Term for Store 1237 shall
remain January 31, 2029, and the expiration of the Primary Term for Store 7689 shall remain
August 31, 2027. Exhibit A attached hereto sets forth the remaining Extension Periods for each
Lease.

           3.        Base Monthly Rent.

                a.     Effective as the Effective Date, Base Monthly Rent for each Lease shall be
as set forth on Exhibit A attached hereto.

1
    Note to Draft: Insert date certain that is the last day of the month fifteen (15) years after the Effective Date.
                                                               1
              Case 20-12807-CSS               Doc 260-1         Filed 12/16/20         Page 24 of 37




                  b.       Section 5 of each Lease is hereby deleted in its entirety and replaced with
the following:

                 “On each Adjustment Date, Base Monthly Rent shall be increased by two
         percent (2%). The new Base Monthly Rent shall be payable in advance in
         consecutive monthly installments on the first (1st) day of each month until the next
         Adjustment Date, or the expiration of the term, as the case may be. Landlord’s
         delay or the failure of Landlord, beyond the commencement of any Adjustment
         Date, in computing or billing for these adjustments will not impair the continuing
         obligation of tenant to pay the rent adjustments.”

Notwithstanding anything to the contrary set forth in the Leases, and except with respect to Store
7689 which is addressed in Section 5 hereof, from and after the Effective Date, “Adjustment
Date” as used in each Lease shall mean, as the case may require, the first (1st) anniversary of the
Effective Date and each anniversary thereafter during the Primary Term (as extended hereby);
provided, however, that if the Effective Date is other than the first (1st) day of the month, then
“Adjustment Date” shall mean, as the case may require, the first (1st) day of the first (1st) month
occurring after the first (1st) anniversary of the Effective Date and each anniversary thereafter
during the Primary Term (as extended hereby). For illustration purposes only, if the Effective Date
is January 8, 2021, then the first (1st) Adjustment Date will be February 1, 2022, and subsequent
Adjustment Dates shall be each and every February 1st thereafter during the Primary Term. Base
Monthly Rent during any remaining Extension Period, including any annual increase thereto, shall
be determined pursuant to Section 6 of the applicable Lease.

                 b.     Notwithstanding anything to the contrary set forth in the Leases, Base
Monthly Rent for each Lease for the months of [Scenario A: January, February, March, April and
May 2021 / Scenario B: February, March, April and May 2021 and January 2022] 2 shall be abated
at a rate of one hundred percent (100%) (collectively, the “Abated Rent”); provided, however,
that (i) all Additional Rent due under the Leases during such abatement period shall continue to
be paid by Tenant in accordance with the terms of the Leases, (ii) the Abated Rent is strictly
conditioned upon the timely performance of Tenant’s obligations under the Leases, and (iii) if an
Event of Default occurs under any Lease (beyond any applicable notice and cure period), (A) any
abatement set forth in this Section 3(b) for all Leases for any period from and after the date of such
Event of Default shall immediately cease and Tenant shall be obligated to pay Base Monthly Rent
as set forth in the Leases without abatement, and (B) the entire cumulative amount of Abated Rent
applied through the date such Event of Default shall be immediately due and payable to Landlord.

         4.       Options to Terminate.

                a.     Notwithstanding anything to the contrary set forth in the Lease for Store 25
located in East Longmeadow, MA (“Store 25”), Tenant shall have the right, after the second (2nd)
anniversary of the Effective Date, to terminate the Lease for Store 25 effective upon the third (3rd)
anniversary of the Effective Date (the “Termination Date”) provided and on the condition that
(a) Tenant delivers to Landlord no later than sixty (60) days prior to the second (2nd) anniversary

2
  Note to Draft: If the Effective Date is prior to January 1, 2021, Scenario A in bracketed provision to be inserted; if
the Effective Date is on or after January 1, 2021, Scenario B in bracketed provision to be inserted.
                                                           2
            Case 20-12807-CSS          Doc 260-1      Filed 12/16/20      Page 25 of 37




of the Effective Date (i) written notice of Tenant’s election to exercise the foregoing termination
right (the “Store 25 Termination Notice”), and (ii) an original, executed counterpart of the
Termination of Memorandum of Lease set forth in Exhibit B attached hereto, and (b) no Event of
Default under the Lease for Store 25 exists as of the date of Tenant’s delivery of the Store 25
Termination Notice or on the Termination Date. Tenant shall surrender Store 25 to Landlord on
the Termination Date in the condition required under the Lease for Store 25. Subject to the
provisions of this Section 4(a), upon the Termination Date, Tenant shall be released of all
obligations and liabilities under the Lease for Store 25 arising from and after the Termination Date;
provided, however, that such release shall specifically exclude those obligations which accrued or
arose prior to the Termination Date (including, without limitation, accrued rent, if any, due under
the Lease for Store 25 and accrued real property taxes) and those obligations and indemnifications
that survive expiration or termination of the Lease for Store 25. Notwithstanding delivery of the
Store 25 Termination Notice, Tenant shall perform all of its obligations as and when required under
the Lease for Store 25 up to the Termination Date. If Tenant fails to timely deliver the Store 25
Termination Notice as set forth in this Section 4(a), or if an Event of Default exists either as of the
date of Tenant’s delivery of the Store 25 Termination Notice or on the Termination Date, and such
Event of Default remains uncured after the expiration of the applicable cure period as set forth in
the Lease, Tenant shall be deemed to have irrevocably waived the termination right set forth in
this Section 4(a), and any prior exercise thereof or attempted future exercise thereof shall be null
and void.

                 b.      Notwithstanding anything to the contrary set forth in the Lease for Store
847 located in West Springfield, MA (“Store 847”), Tenant shall have the right, after the second
(2nd) anniversary of the Effective Date, to terminate the Lease for Store 847 effective upon the
Termination Date provided and on the condition that (a) Tenant delivers to Landlord no later than
sixty (60) days prior to the second (2nd) anniversary of the Effective Date (i) written notice of
Tenant’s election to exercise the foregoing termination right (the “Store 847 Termination
Notice”), and (ii) an original, executed counterpart of the Termination of Memorandum of Lease
set forth in Exhibit B attached hereto, and (b) no Event of Default under the Lease for Store 847
exists as of the date of Tenant’s delivery of the Store 847 Termination Notice or on the Termination
Date. Tenant shall surrender Store 847 to Landlord on the Termination Date in the condition
required under the Lease for Store 847. Subject to the provisions of this Section 4(b), upon the
Termination Date, Tenant shall be released of all obligations and liabilities under the Lease for
Store 847 arising from and after the Termination Date; provided, however, that such release shall
specifically exclude those obligations which accrued or arose prior to the Termination Date
(including, without limitation, accrued rent, if any, due under the Lease for Store 847 and accrued
real property taxes) and those obligations and indemnifications that survive expiration or
termination of the Lease for Store 847. Notwithstanding delivery of the Store 847 Termination
Notice, Tenant shall perform all of its obligations as and when required under the Lease for Store
847 up to the Termination Date. If Tenant fails to timely deliver the Store 847 Termination Notice
as set forth in this Section 4(b), or if an Event of Default exists either as of the date of Tenant’s
delivery of the Store 847 Termination Notice or on the Termination Date, and such Event of
Default remains uncured after the expiration of the applicable cure period as set forth in the Lease,




                                                  3
              Case 20-12807-CSS                Doc 260-1         Filed 12/16/20         Page 26 of 37




Tenant shall be deemed to have irrevocably waived the termination right set forth in this Section
4(b), and any prior exercise thereof or attempted future exercise thereof shall be null and void.

                c.      Notwithstanding anything to the contrary set forth in the Lease for Store
1082, Tenant shall have the right to terminate the Lease for Store 1082 effective as of September
30, 2022 (the “Store 1082 Termination Date”) provided and on the condition that (a) Tenant
delivers to Landlord no later than December 31, 2022 (i) written notice of Tenant’s election to
exercise the foregoing termination right (the “Store 1082 Termination Notice”), and (ii) an
original, executed counterpart of the Termination of Memorandum of Lease set forth in Exhibit B
attached hereto, and (b) no Event of Default under the Lease for Store 1082 exists as of the date
of Tenant’s delivery of the Store 1082 Termination Notice or on the Store 1082 Termination Date.
Tenant shall surrender Store 1082 to Landlord on the Store 1082 Termination Date in the condition
required under the Lease for Store 1082. Subject to the provisions of this Section 4(c), upon the
Store 1082 Termination Date, Tenant shall be released of all obligations and liabilities under the
Lease for Store 1082 arising from and after the Store 1082 Termination Date; provided, however,
that such release shall specifically exclude those obligations which accrued or arose prior to the
Store 1082 Termination Date (including, without limitation, accrued rent, if any, due under the
Lease for Store 1082 and accrued real property taxes) and those obligations and indemnifications
that survive expiration or termination of the Lease for Store 1082. Notwithstanding delivery of
the Store 1082 Termination Notice, Tenant shall perform all of its obligations as and when required
under the Lease for Store 1082 up to the Store 1082 Termination Date. If Tenant fails to timely
deliver the Store 1082 Termination Notice as set forth in this Section 4(c), or if an Event of Default
exists either as of the date of Tenant’s delivery of the Store 1082 Termination Notice or on the
Store 1082 Termination Date, and such Event of Default remains uncured after the expiration of
the applicable cure period as set forth in the Lease, Tenant shall be deemed to have irrevocably
waived the termination right set forth in this Section 4(c), and any prior exercise thereof or
attempted future exercise thereof shall be null and void.

         5.       Store 7689. 3

                a.      Base Monthly Rent; Sublease Amendment. Notwithstanding anything to
the contrary set forth in Section 3 hereof, subject to the provisions of this Section 5, Base Monthly
Rent payable pursuant to Store 7689 for the remainder of the Primary Term shall be as follows:



                        Period                        Base Monthly Rent                    Annual Rent

         Effective Date to 12/31/2021                       $10,000.00                      $120,000.00

              1/1/2022 to 12/31/2022                        $13,750.00                      $165,000.00

              1/1/2023 to 12/31/2025                        $15,500.00                      $198,000.00


3
 Note to Draft: If Seller elects to exercise its right to assign the Sublease (defined herein) as set forth in the APA,
Section 5 to be marked “Intentionally Omitted”.
                                                            4
            Case 20-12807-CSS         Doc 260-1      Filed 12/16/20     Page 27 of 37




           1/1/2026 to 9/30/2027                 $18,500.00                 $222,000.00

Provided, however, that in the event Tenant and AARK Hospitality Orlando FR, Inc., a Florida
corporation (“Subtenant”), have, on or prior to the Effective Date, entered into an amendment
(the “Sublease Amendment”) to that certain Sublease dated April 29, 2013 (the “Sublease”) with
respect to Store 7689 that provides for a base rent that is greater than as set forth in this Section
5(a), Base Monthly Rent payable pursuant to Store 7689 shall be adjusted in accordance with the
base rent set forth in such Sublease Amendment. Tenant further acknowledges and agrees that in
the event the Sublease Amendment grants to Landlord a right to terminate the Sublease, and
Landlord exercises such termination right, (i) the Lease for Store 7689 shall automatically
terminate upon the termination of the Sublease, and (ii) Tenant shall terminate (or cause the
termination of) any applicable franchise agreement with respect to the Subtenant and Store 7689
(which obligation shall survive the termination of the Lease for Store 7689). Upon such
termination, Tenant shall be released of all obligations and liabilities under the Lease for Store
7689 arising from and after such termination; provided, however, that such release shall
specifically exclude those obligations which accrued or arose prior to such termination (including,
without limitation, accrued rent, if any, due under the Lease for Store 7689 and accrued real
property taxes) and those obligations and indemnifications that survive expiration or termination
of the Lease for Store 7689. Landlord and Tenant acknowledge and agree that notwithstanding
any termination of the Sublease set forth in this Section 5(a), Tenant shall not be deemed to have
waived any rights or remedies against Subtenant for any defaults occurring after the Effective Date
pursuant to the Sublease or Subtenant’s applicable franchise agreement. After the Effective Date,
Tenant covenants that it will not amend the Sublease without Landlord’s prior consent and
approval (not to be unreasonably withheld, conditioned or delayed), and that a breach of the
foregoing covenant (the “Sublease Covenant”) shall be deemed an Event of Default under the
Lease for Store 7689 without application of any notice or cure period.

               b.      Landlord Termination Right.

                                i.     Notwithstanding anything set forth in this Section 5, so long
as the Sublease has not been terminated prior to the delivery of a Store 7689 Landlord Termination
Notice (defined herein), Landlord shall have the right to terminate the Lease for Store 7689 upon
sixty (60) days’ prior written to Tenant (the “Store 7689 Landlord Termination Notice”), which
notice shall set forth the proposed termination date (the “Landlord 7689 Termination Date”). In
such event, Tenant shall deliver to Landlord, prior to the Landlord 7689 Termination Date, (i) an
assignment of the Sublease in form and substance reasonably acceptable to Tenant and Landlord
pursuant to which Tenant shall assign to Landlord all of Tenant’s right, title and interest as
sublandlord under the Sublease, and (ii) an original, executed counterpart of the Termination of
Memorandum of Lease set forth in Exhibit B attached hereto. Tenant shall surrender Store 7689
to Landlord on the Landlord 7689 Termination Date in the condition required under the Lease for
Store 7689, but subject to the Sublease. Subject to the provisions of this Section 5(b), upon the
Landlord 7689 Termination Date, Tenant shall be released of all obligations and liabilities under
the Lease for Store 7689 arising from and after the Landlord 7689 Termination Date; provided,
however, that such release shall specifically exclude those obligations which accrued or arose prior
to the Landlord 7689 Termination Date (including, without limitation, accrued rent, if any, due
under the Lease for Store 7689 and accrued real property taxes) and those obligations and
                                                  5
            Case 20-12807-CSS          Doc 260-1       Filed 12/16/20      Page 28 of 37




indemnifications that survive expiration or termination of the Lease for Store 7689.
Notwithstanding delivery of the Store 7689 Landlord Termination Notice, Tenant shall perform
all of its obligations as and when required under the Lease for Store 7689 up to the Landlord 7689
Termination Date.

                                ii.      If, prior to the first (1st) anniversary of the Effective Date,
Tenant intends to terminate the Sublease, Tenant shall provide written notice to Landlord (the
“Takeover Notice”). Landlord shall have until the later to occur of (i) the first (1st) anniversary
of the Effective Date or (ii) sixty (60) days after receipt of the Takeover Notice to terminate the
Lease for Store 7689 pursuant to this Section 5(b)(ii) by delivering the Store 7689 Landlord
Termination Notice, which notice shall set forth a Landlord 7689 Terminate Date of no later than
sixty (60) days after the date of such notice. In such event, Tenant shall deliver to Landlord, prior
to the Landlord 7689 Termination Date, (i) if the Sublease has not been terminated, an assignment
of the Sublease in form and substance reasonably acceptable to Tenant and Landlord pursuant to
which Tenant shall assign to Landlord all of Tenant’s right, title and interest as sublandlord under
the Sublease, and (ii) an original, executed counterpart of the Termination of Memorandum of
Lease set forth in Exhibit B attached hereto. Tenant shall surrender Store 7689 to Landlord on
the Landlord 7689 Termination Date in the condition required under the Lease for Store 7689, but
subject to the Sublease if the same has not been terminated. Subject to the provisions of this
Section 5(b), upon the Landlord 7689 Termination Date, Tenant shall be released of all obligations
and liabilities under the Lease for Store 7689 arising from and after the Landlord 7689 Termination
Date; provided, however, that such release shall specifically exclude those obligations which
accrued or arose prior to the Landlord 7689 Termination Date (including, without limitation,
accrued rent, if any, due under the Lease for Store 7689 and accrued real property taxes) and those
obligations and indemnifications that survive expiration or termination of the Lease for Store 7689.
Notwithstanding delivery of the Store 7689 Landlord Termination Notice, Tenant shall perform
all of its obligations as and when required under the Lease for Store 7689 up to the Landlord 7689
Termination Date. If Landlord waives its right to terminate the Lease for Store 7689 pursuant to
this Section 5(b)(ii), all remaining Extension Periods set forth in the Lease for Store 7689 shall be
automatically waived and deleted from the Lease for Store 7689 without any further action
required by either party, and the term of such Lease shall expire on August 31, 2027. For purposes
of clarity, if Landlord waives its right to terminate the Lease for 7689 pursuant to this Section
5(b)(ii), Landlord shall retain its rights pursuant to Section 5(b)(i) so long as the Sublease has not
been terminated prior to the delivery of a Store 7689 Landlord Termination Notice.

                               iii.    If, after the first (1st) anniversary of the Effective Date,
Tenant intends to terminate the Sublease, Tenant shall provide the Takeover Notice. Landlord
shall have sixty (60) days after receipt of the Takeover Notice to terminate the Lease for Store
7689 pursuant to this Section 5(b)(iii) by delivering the Store 7689 Landlord Termination Notice,
which notice shall set forth a Landlord 7689 Terminate Date of no later than sixty (60) days after
the date of such notice. In such event, Tenant shall deliver to Landlord, prior to the Landlord 7689
Termination Date, (i) if the Sublease has not been terminated, an assignment of the Sublease in
form and substance reasonably acceptable to Tenant and Landlord pursuant to which Tenant shall
assign to Landlord all of Tenant’s right, title and interest as sublandlord under the Sublease, and
(ii) an original, executed counterpart of the Termination of Memorandum of Lease set forth in
Exhibit B attached hereto. Tenant shall surrender Store 7689 to Landlord on the Landlord 7689

                                                   6
            Case 20-12807-CSS          Doc 260-1       Filed 12/16/20      Page 29 of 37




Termination Date in the condition required under the Lease for Store 7689, but subject to the
Sublease if the same has not been terminated. Subject to the provisions of this Section 5(b), upon
the Landlord 7689 Termination Date, Tenant shall be released of all obligations and liabilities
under the Lease for Store 7689 arising from and after the Landlord 7689 Termination Date;
provided, however, that such release shall specifically exclude those obligations which accrued or
arose prior to the Landlord 7689 Termination Date (including, without limitation, accrued rent, if
any, due under the Lease for Store 7689 and accrued real property taxes) and those obligations and
indemnifications that survive expiration or termination of the Lease for Store 7689.
Notwithstanding delivery of the Store 7689 Landlord Termination Notice, Tenant shall perform
all of its obligations as and when required under the Lease for Store 7689 up to the Landlord 7689
Termination Date. If Landlord waives its right to terminate the Lease for Store 7689 pursuant to
this Section 5(b)(iii), all remaining Extension Periods set forth in the Lease for Store 7689 shall be
automatically waived and deleted from the Lease for Store 7689 without any further action
required by either party, and the term of such Lease shall expire on August 31, 2027. For purposes
of clarity, if Landlord waives its right to terminate the Lease for 7689 pursuant to this Section
5(b)(iii), Landlord shall retain its rights pursuant to Section 5(b)(i) so long as the Sublease has not
been terminated prior to the delivery of a Store 7689 Landlord Termination Notice.

                         c.     Tenant Termination Right. Notwithstanding anything to the
contrary set forth in this Section 5 or the Lease for Store 7689, Tenant shall have the right to
terminate the Lease for Store 7689 effective upon the second (2nd) anniversary of the Effective
Date (the “Tenant 7689 Termination Date”) provided and on the condition that (a) Tenant
delivers to Landlord no later than sixty (60) days prior to the first (1st) anniversary of the Effective
Date written notice of Tenant’s election to exercise the foregoing termination right (the “Store
7689 Tenant Termination Notice”), (b) prior to the Tenant 7689 Termination Date, Tenant
delivers to Landlord (i) an original, executed counterpart of the Termination of Memorandum of
Lease set forth in Exhibit B attached hereto, and (ii) provided that the Sublease has not been
terminated, an assignment of the Sublease in form and substance reasonably acceptable to Tenant
and Landlord pursuant to which Tenant shall assign to Landlord all of Tenant’s right, title and
interest as sublandlord under the Sublease, and (c) no Event of Default under the Lease for Store
7689 or default of Tenant under the Sublease or breach of the Sublease Covenant exists as of the
date of Tenant’s delivery of the Store 7689 Tenant Termination Notice or on the Tenant 7689
Termination Date. Tenant shall surrender Store 7689 to Landlord on the Tenant 7689 Termination
Date in the condition required under the Lease for Store 7689, but subject to the Sublease (if the
Sublease has not been terminated). Subject to the provisions of this Section 5(c), upon the Tenant
7689 Termination Date, Tenant shall be released of all obligations and liabilities under the Lease
for Store 7689 arising from and after the Tenant 7689 Termination Date; provided, however, that
such release shall specifically exclude those obligations which accrued or arose prior to the Tenant
7689 Termination Date (including, without limitation, accrued rent, if any, due under the Lease
for Store 7689 and accrued real property taxes) and those obligations and indemnifications that
survive expiration or termination of the Lease for Store 7689. Notwithstanding delivery of the
Store 7689 Tenant Termination Notice, Tenant shall perform all of its obligations as and when
required under the Lease for Store 7689 up to the Tenant 7689 Termination Date. If (A) Tenant
fails to timely deliver the Store 7689 Termination Notice as set forth in this Section 5(c), or (B) if
an Event of Default under the Lease for Store 7689 or default of Tenant under the Sublease or
breach of the Sublease Covenant exists either as of the date of Tenant’s delivery of the Store 7689
                                                   7
            Case 20-12807-CSS         Doc 260-1      Filed 12/16/20     Page 30 of 37




Tenant Termination Notice or on the Tenant 7689 Termination Date, and such Event of Default
remains uncured after the expiration of the applicable cure period as set forth in the Lease, then,
in any such event, Tenant shall be deemed to have irrevocably waived the termination right set
forth in this Section 5(c), and any prior exercise thereof or attempted future exercise thereof shall
be null and void.

        6.     Guaranty. As a condition to the effectiveness of this Amendment, upon the
Effective Date, Tenant shall have delivered to Landlord a Guaranty executed by Amici Partners
Group, LLC, a Texas limited liability company, on terms no less favorable than as set forth in that
certain Guaranty of Lease dated April 12, 2012 and otherwise in form and substance reasonably
acceptable to Landlord.

       7.      Effect of Amendment. Except as modified herein, the terms and conditions of the
Leases shall remain unmodified and continue in full force and effect. In the event of any conflict
between the terms and conditions of the Leases and this Amendment, the terms and conditions of
this Amendment shall prevail.

        8.      Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original. The counterparts shall together constitute but one
agreement. Any signature on a copy of this Amendment or any document necessary or convenient
thereto sent electronically or via facsimile shall be binding upon transmission and the electronic
or facsimile copy may be utilized for the purposes of this Amendment.

        9.     Incorporation. This Amendment is incorporated into the Leases by reference and
all terms and conditions of the Leases (except as expressly modified herein) are incorporated into
this Amendment by reference.



                              [Remainder of Page Left Intentionally Blank]




                                                 8
         Case 20-12807-CSS     Doc 260-1    Filed 12/16/20      Page 31 of 37




       IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
and year first above written.


                                            LANDLORD:

                                            [            ], a
                                            [            ]


                                            By:
                                            Name:
                                            Title:

                                            TENANT:

                                            FRIENDLY’S RESTAURANTS, LLC,
                                            a Delaware limited liability company


                                            By:
                                            Name:
                                            Title:




                                        9
          Case 20-12807-CSS         Doc 260-1           Filed 12/16/20          Page 32 of 37




                                               Exhibit A

Store                                                            Monthly Base Rent             Extension Periods
                 Address                City           State
  #                                                            Monthly           Annual           Remaining
                                                                                                  1 of 8 years;
 3      697 Southbridge Street     Auburn              MA      $6,403.83       $76,846.00
                                                                                                 1 of 7.5 years
                                   E.                                                             1 of 8 years;
 25     562 N. Main Street                             MA      $4,166.67       $50,000.00
                                   Longmeadow                                                    1 of 7.5 years
                                                                                                  2 of 8 years;
172     1745 Northampton Street    Holyoke             MA      $5,560.33       $66,724.00
                                                                                                 1 of 7.5 years
                                                                 Effective Date to 3/31/21:
                                                                    $4,881.51 per month.          2 of 8 years;
175     1463 Raritan Road          Clark                NJ      4/1/21 until next Adjustment     1 of 7.5 years
                                                                 Date: $6,750.00 per month.
                                                                                                  2 of 8 years;
733     1469 Boston Prov. Tpke.    Norwood             MA      $8,560.00       $102,720.00
                                                                                                  1 of 5 years
                                                                                                  1 of 8 years;
790     200 Mohawk Trail           Greenfield          MA      $5,056.17       $60,674.00
                                                                                                  1 of 9 years
816     529 Memorial Drive         Chicopee            MA      $13,059.75      $156,717.00        3 of 8 years
                                                                                                 2 of 8 years;
830     1160 Main Street           Haverhill           MA      $5,551.75       $66,621.00
                                                                                                1 of 10.5 years
                                                                                                 1 of 8 years;
847     1094 Riverdale Street      W. Springfield      MA      $4,166.67       $50,000.00
                                                                                                  1 of 7 years
859     18 Pearson Boulevard       Gardner             MA      $9,996.25       $119,955.00           None
                                                                                                  2 of 8 years;
868     815 Route 146              Clifton Park        NY      $9,540.08       $114,481.00
                                                                                                 1 of 7.5 years
                                                                                                  2 of 8 years;
1003    147 Loudon Road            Concord             NH      $5,025.17       $60,302.00
                                                                                                  1 of 4 years
1082    5876 Williston Road        Williston           VT      $5,833.33       $70,000.00            None
1237    1701 Quentin Road          Lebanon              PA     $6,773.33       $81,280.00            None
                                                                                                  2 of 8 years;
7473    1700 Burrstone Road        New Hartford        NY      $6,891.42       $82,697.00
                                                                                                  1 of 9 years

7689    8718 International Drive   Orlando              FL     $10,000.00      $120,000.00        3 of 8 years




                                                  10
           Case 20-12807-CSS         Doc 260-1      Filed 12/16/20    Page 33 of 37




                                           Exhibit B

                        Form of Termination of Memorandum of Lease


Recording requested by, and
After recording return to:

_______________________
_______________________
_______________________
_______________________




                    TERMINATION OF MEMORANDUM OF LEASE

      THIS TERMINATION OF MEMORANDUM OF LEASE (this “Termination”) is
made and entered into effective as of [_______________], 202[__] (the “Effective Date”) by and
between [____________________], a [_________________] (“Landlord”), and FRIENDLY’S
RESTAURANTS, LLC, a Delaware limited liability company (“Tenant”), who agree as follows:
                                          RECITALS

      WHEREAS, Landlord is the owner of that certain real property, together with all
improvements thereon and appurtenances thereunto belonging (“Premises”), the legal description
of which is attached hereto and incorporated herein as Exhibit “A,” commonly known as
[_______________];

        WHEREAS, Landlord, as successor-in-interest to O Ice, LLC, and Tenant, as successor-
in-interest to Friendly Ice Cream Corporation, are parties to that certain Land and Building Lease
Agreement dated August 30, 2007 (as amended, the “Lease”), and a memorandum thereof was
recorded on [______________] in Book [_____], Page [____] in [_____________] (the
“Memorandum”); and

       WHEREAS, Landlord and Tenant have agreed to terminate the Lease as of the Effective
Date, and in connection therewith, Landlord and Tenant desire to terminate the Memorandum.

       NOW THEREFORE, in consideration of the mutual agreements, promises and covenants
contained herein, and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, intending to be legally bound, the parties agree as follows:
       1.      Incorporation of Recitals. The aforesaid Recitals are incorporated herein by
reference as though they were set forth at length herein.

                                               11
           Case 20-12807-CSS         Doc 260-1      Filed 12/16/20    Page 34 of 37




        2.      Termination of Memorandum. The Memorandum is hereby terminated, effective
as of the Effective Date.
        3.      Binding Effect. This Termination shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
        4.     Execution in Counterparts. This Termination may be executed in any number of
counterparts, each of which shall be considered an original, but all of which shall together
constitute one and the same instrument.




                           [SIGNATURES ON FOLLOWING PAGE]




                                               12
           Case 20-12807-CSS        Doc 260-1       Filed 12/16/20   Page 35 of 37




        IN WITNESS WHEREOF, the parties hereto have executed this Termination as of the
date first set forth above.

                                           LANDLORD:

                                           [________________],
                                           a [________________]


                                           By:
                                           Name:
                                           Title:




STATE OF ____________________                       :
                                                    :
COUNTY OF ____________________                      :



       ON THIS, the [_____] day of [___________], 202[__], before me, the undersigned officer,
a Notary Public, personally appeared [______________], who acknowledged himself to be the
[______________] of [__________________], a [________________], and further
acknowledged that he/she, as such officer and being authorized to do so, executed the foregoing
instrument as the act and deed of the company, acting in such capacity for the purposes therein
contained by signing the name of the company by himself/herself as such officer.
       IN WITNESS WHEREOF, I hereunto set my hand and official seal.



                             ___________________________________
                                         Notary Public



My Commission Expires:




                                              13
           Case 20-12807-CSS         Doc 260-1       Filed 12/16/20   Page 36 of 37




        IN WITNESS WHEREOF, the parties hereto have executed this Termination as of the
date first set forth above.

                                            TENANT:

                                            FRIENDLY’S RESTAURANTS, LLC,
                                            a Delaware limited liability company


                                            By:
                                            Name:
                                            Title:



STATE OF ____________________                        :
                                                     :
COUNTY OF ____________________                       :



        ON THIS, the [_____] day of [___________], 202[__], before me, the undersigned officer,
a Notary Public, personally appeared [______________], who acknowledged himself to be the
[______________] of Friendly’s Restaurants, LLC, a Delaware limited liability company, and
further acknowledged that he/she, as such officer and being authorized to do so, executed the
foregoing instrument as the act and deed of the company, acting in such capacity for the purposes
therein contained by signing the name of the company by himself/herself as such officer.
       IN WITNESS WHEREOF, I hereunto set my hand and official seal.



                             ___________________________________
                                         Notary Public



My Commission Expires:




                                               14
Case 20-12807-CSS   Doc 260-1    Filed 12/16/20   Page 37 of 37




                       EXHIBIT A

                     Legal Description




                            15
